 



Exhibit 10.1

EXECUTION COPY

MANUFACTURING AGREEMENT
(KEFLEX)

     This MANUFACTURING AGREEMENT (the “Manufacturing Agreement”) is entered
into as of June 30, 2004 (the “Effective Date”), by and between Advancis
Pharmaceutical Corporation (“Advancis”), a corporation organized and existing
under the laws of the State of Delaware, and Eli Lilly and Company (“Lilly”), a
corporation organized and existing under the laws of the State of Indiana.
Advancis and Lilly are sometimes referred to herein individually as a “Party”
and collectively as “Parties”.

RECITALS

     WHEREAS, Lilly and Advancis have entered into an Asset Purchase Agreement
of even date herewith (the “Asset Purchase Agreement”);

     WHEREAS, subject to the terms and conditions set forth in this
Manufacturing Agreement, Advancis wishes to have Lilly manufacture and supply
certain pharmaceutical products to Advancis; and

     WHEREAS, subject to the terms and conditions set forth in this
Manufacturing Agreement, Lilly wishes to manufacture and supply such products
for and to Advancis.

     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the Parties, intending to be legally bound, hereby agree
as follows:





--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS

     For purposes of this Manufacturing Agreement, the following terms will have
the meanings set forth below:



1.1   Capitalized terms not otherwise defined herein will have the meaning given
to them in the Asset Purchase Agreement.   1.2   “Asset Purchase Agreement” will
have the meaning set forth in the first WHEREAS clause of this Manufacturing
Agreement.   1.3   “Audit” means a review of facilities, processes, procedures
and documents as described in Section 3.3 of this Manufacturing Agreement.   1.4
  “cGMP” means current Good Manufacturing Practices pursuant to 21 C.F.R.
§§11,210 211 et seq., as such may be amended from time to time.   1.5  
“Contract Period” means the period beginning as of the Effective Date and ending
on the date of expiration or termination of this Manufacturing Agreement
pursuant to Article 8.   1.6   “Disputed Product” will have the meaning set
forth in Section 5.3(b).   1.7   “Effective Date” will have the meaning set
forth in the first paragraph of this Manufacturing Agreement.   1.8   “FDCA”
means the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), as may
be amended from time to time, together with any rules and regulations
promulgated thereunder.

-2-



--------------------------------------------------------------------------------



 



1.9   “Forecast” will have the meaning set forth in Section 4.2.   1.10  
“Initial Forecast” will have the meaning set forth in Section 4.2.   1.11  
“Latent Defect” means a defect that causes the Product to fail to conform to the
Specifications and that was not discoverable upon reasonable inspection and
testing by Advancis at the time of receipt of the Product.   1.12   “Lilly
Error” means any error due to the negligent performance, failure to perform or
misconduct in the performance by Lilly or its officers, agents or employees of
any obligation imposed upon or assigned to Lilly under this Manufacturing
Agreement.   1.13   “Manufacturing Responsibility Document” or “MRD”, means an
agreement between the Parties which sets forth additional written instructions
regarding the manufacture and supply of Product. The MRD will be compiled and
agreed upon by the Parties as soon as practicable after the Effective Date. In
the event of conflict between the terms of the MRD on the one hand, and the
terms of the Asset Purchase Agreement, this Manufacturing Agreement, or the
Quality Agreement, on the other hand, the terms of the Asset Purchase Agreement,
Manufacturing Agreement or Quality Agreement, as applicable, will govern.   1.14
  “Manufacturing Sites” will have the meaning set forth in Section 2.2.   1.15  
“NDA” means the United States New Drug Application 50-405 for Keflex, oral
capsules and all other submissions, supplements or amendments as of the
Effective Date pertaining thereto.   1.16   “Party” or “Parties” will have the
meaning set forth in the first paragraph of this Manufacturing Agreement.

-3-



--------------------------------------------------------------------------------



 



1.17   “Product” means only the presentations of finished cephalexin
pharmaceutical product set forth in Schedule 1.17 attached hereto marketed under
the Assigned Trademarks in the United States.   1.18   “Purchase Prices” will
have the meaning set forth in Section 2.2.   1.19   "Quality Agreement” means an
agreement between the Parties which describes certain quality and regulatory
responsibilities relating to the manufacture and release for sale of the Product
by Lilly to Advancis. The Quality Agreement will be compiled and agreed upon by
the Parties as soon as practicable after the Effective Date. The Quality
Agreement will be subject to and not inconsistent with the terms of this
Manufacturing Agreement and the Asset Purchase Agreement, and in the event of
conflict between terms of this Manufacturing Agreement or the Asset Purchase
Agreement, as applicable, on one hand, and the Quality Agreement on the other,
this Manufacturing Agreement or the Asset Purchase Agreement, as applicable,
will govern. Sections of the Quality Agreement may be modified from time to time
through the issuance of a revised section signed on behalf of each of the
Parties by an authorized representative incorporating the modification and
stating the effective date and revision number of the modification; provided,
however, that no such modification will be inconsistent with the terms of this
Manufacturing Agreement and the Asset Purchase Agreement, and in the event of
conflict between such modifications, on the one hand, and this Manufacturing
Agreement or the Asset Purchase Agreement, on the other, this Manufacturing
Agreement or the Asset Purchase Agreement, as applicable, will govern. A
reference to “MRD/Quality Agreement” in this Manufacturing Agreement will mean
the MRD and/or Quality Agreement as the context requires.   1.20  
“Specifications” means the specifications for manufacturing and packaging the
Product as set forth in the NDA and in Schedule 1.20 attached hereto.   1.21  
“Supply Team” will have the meaning set forth in Section 10.1.

-4-



--------------------------------------------------------------------------------



 



1.22   “Territory” means the fifty (50) states and the District of Columbia
constituting the United States of America, including Puerto Rico.   1.23  
“Transition Period” means the period of time from [***] during which Lilly is
providing transition services to Advancis pursuant to the Transition Services
Agreement.

ARTICLE 2
PAYMENTS; PURCHASE AND PRICE OF PRODUCT;
CERTAIN TRANSITION MATTERS



2.1   Purchases During Transition Period.

          (a) During the Transition Period, Advancis will purchase and Lilly
will sell to Advancis Inventory for distribution and sale in Territory at the
times and in the amounts set forth in the Transition Services Agreement.

          (b) On [***], Advancis will purchase and Lilly will sell to Advancis
all remaining amounts of Inventory not previously sold to Advancis pursuant to
subparagraph (a) above.

          (c) The quantity of Product comprising the Inventory will be applied
towards Lilly’s maximum supply obligations set forth in Sections 4.1 and 4.3.
Lilly will have no obligation to re-label or over-label the Inventory. Advancis
will not re-label or over-label any Inventory without the prior written consent
of Lilly, which consent will not be unreasonably withheld. Advancis shall
purchase the Inventory at the Purchase Price as defined in Section 2.2 below.
For quantities purchased during the Transition Period, payment shall be made in
accordance with the Transition Services Agreement. At any time within 30 days
following [***], representatives of Advancis shall have the right to physically
inspect the Inventory purchased pursuant to subparagraph (b) above. To the
extent that a variance exists between the quantity of Product purported to be
sold to Advancis and the actual quantity shown by the inspection, the Parties
agree to reconcile the difference within 30 days of Advancis providing notice to
Lilly of such variance. The Parties shall mutually agree upon the procedures to
be followed in any such inspection.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-5-



--------------------------------------------------------------------------------



 



2.2   Purchases Following Transition Period.

          (a) As of the end of the Transition Period and during the term of this
Manufacturing Agreement, subject to the terms of this Manufacturing Agreement,
Lilly will manufacture and supply Product (in addition to the Inventory) for and
to Advancis during the Contract Period and Advancis will purchase from Lilly,
Product for resale in the Territory during the Contract Period. Advancis will
pay the purchase prices for Product set forth on Schedule 2.2A attached hereto
(the “Purchase Prices”). The Purchase Prices include all applicable freight and
insurance expenses in order for the Product to be shipped in compliance with
Section 4.5. The expiration date with respect to all Product purchased by
Advancis pursuant to this Section 2.2 will be no earlier than [***] from the
date of shipment from Lilly to Advancis. Lilly will have no obligation to
manufacture or package Product for Advancis in any presentation not set forth in
Schedule 1.17. Schedule 2.2B lists Lilly’s and its Affiliates’ sites where
Product will be manufactured (the “Manufacturing Sites”). Lilly may change from
which Manufacturing Site it supplies at its sole discretion, so long as all
Manufacturing Sites are NDA registered and FDA approved for the Product and
provided that any change in Manufacturing Site does not create any delay in
Lilly performing its obligations under this Manufacturing Agreement. Lilly shall
provide Advancis with prior written notice of any change in Manufacturing Sites.

          (b) Not later than [***], Advancis shall notify Lilly in writing
whether Advancis desires Lilly to mount one final manufacturing campaign prior
to the end of the Contract Period such that Advancis has Product supply for
resale following the end of the Contract Period. Subject to the Purchase
Maximums provided in Section 4.1 such notice shall specify the quantity of
Product that Advancis desires to purchase. Lilly will use its commercially
reasonable efforts to produce such Product prior to the expiration of the
Contract Period, and Advancis shall purchase such Product at the Purchase Prices
set forth in Schedule 2.2A.

          (c) Lilly acknowledges and agrees that Advancis is not obligated to
purchase any United States labeled Product in Lilly’s possession which is not
included in the Inventory (the “Excess Product”). Lilly shall either destroy the
Excess



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-6-



--------------------------------------------------------------------------------



 



    Product or donate the Excess Product to recognized charitable relief
organizations (which may be based in the United States) for use outside the
United States. The foregoing sentence shall not apply to the Lilly Finished
Product Health Service Supplies.   2.3   Terms of Payment. Advancis agrees to
pay all invoices within sixty (60) days from the date of the applicable invoice,
provided that all invoices are dated the date of shipment of applicable Product.
All payments to Lilly will be made by Federal Reserve wire transfer to an
account previously designated in writing by Lilly. All payments made under this
Manufacturing Agreement will be made in United States currency. Any payments not
made when due shall be subject to interest as provided in Section 2.4 of the
Asset Purchase Agreement.   2.4   Extension of Credit. Advancis acknowledges
that Lilly will establish a credit line for Advancis to facilitate its purchases
of the Product on the terms set forth in Section 2.3 and that Lilly may
periodically review and adjust this credit line as it deems appropriate. In
consideration for providing this credit line, Advancis agrees to provide Lilly,
upon request, the financial information reasonably necessary for Lilly to
perform credit reviews; provided, however, that if Advancis does not provide
such information, or if Lilly’s analysis of that information does not meet
Lilly’s standard credit approval guidelines, then Lilly will have the right to
ask for cash in advance of shipment should Advancis experience a condition of
insolvency, or if notice of intent to terminate has been issued pursuant to
Section 8.2 of this Manufacturing Agreement.   2.5   Transition Services
Agreement. Simultaneously herewith, the Parties shall execute and deliver the
Transition Services Agreement pursuant to which, among other things, Lilly will
provide warehousing, distribution and other transition services to Advancis,
including sales and accounts receivable functions. During the term of the
Transition Services Agreement, to the extent that any provision of this
Manufacturing Agreement

-7-



--------------------------------------------------------------------------------



 



    conflicts with the Transition Services Agreement, the Transition Services
Agreement shall apply.   2.6   No Excuse. Notwithstanding any provision of this
Manufacturing Agreement to the contrary, Advancis will not be excused from or
relieved of its obligations to pay the amounts described in this Article 2 by
any claimed or actual event of force majeure, commercial or other
impracticability or impossibility, or frustration of essential purpose.

ARTICLE 3
MANUFACTURING AND QUALITY



3.1   Manufacturing. Lilly will manufacture, package, label, test, prepare for
shipment and ship Product to Advancis from Lilly’s facilities, or the facilities
of a Third Person under subcontract with Lilly, at the times and in the
quantities set forth by Advancis in a purchase order pursuant to Section 4.3,
subject, however, to the quantity restrictions set forth in Sections 4.1 and
4.2. Each shipment of Product: (i) will have been manufactured in accordance
with cGMP in effect at the time of manufacture, (ii) will not be adulterated or
misbranded by Lilly within the meaning of the FDCA, (iii) will not have been
manufactured, sold or shipped in violation of any Applicable Laws in any
material respect, and (iv) upon delivery to Advancis, FOB a common carrier
located in the United States designated by Advancis, will convey good title to
such Product to Advancis and such conveyance will be free and clear of any
Encumbrance other than Encumbrances created by Advancis. Lilly will provide to
Advancis with each shipment of Product appropriate documentation, to be mutually
agreed upon by the Parties, confirming that the Product meets the Specifications
then in effect, including a certificate of analysis and Lilly’s standard release
documents   3.2   Modifications.

          (a) Advancis will inform Lilly in writing as soon as reasonably
practical of any proposed modification to the Specifications or analytical
requirements (“Modification”). For the purpose of this Section 3.2, the term
Modification shall not

-8-



--------------------------------------------------------------------------------



 



include any proposed change to the Specifications that relates solely to the
identification of the Parties, their respective trade names and trademarks or
Third Person manufacturers, packers or distributors on the Current Labeling or
the New Labeling (as such terms are defined in Article 5); such changes shall be
governed solely by Article 5.

          (b) If Lilly is willing and able to make a Modification, Lilly will
inform Advancis in writing of the amount of any additional costs and expenses
(including capital expenditures, regulatory and any other costs) Lilly would
actually incur due to the Modification. If Advancis elects to adopt the
Modification, Advancis will promptly reimburse Lilly for any required capital
expenditures, regulatory and other costs associated with the Modification and
the Purchase Price will be increased to reflect any increase in on-going Product
manufacturing costs resulting from the Modification (exclusive of any indirect
costs associated with capital expenditures actually paid for by Advancis). Any
assets acquired by Lilly on Advancis’ behalf pursuant to this Section 3.2 and
paid for by Advancis will be maintained by Lilly in the normal course of
business and, to the extent severable from Lilly’s facility without unreasonable
damage or unreasonable disruption to such facility, returned to Advancis as soon
as practicable after the termination or expiration of this Manufacturing
Agreement. Advancis will also promptly pay for any additional analytical tests
or any other additional requirements resulting from such Modifications. If Lilly
is unable or unwilling to comply with a proposed Modification or if Advancis is
unwilling to pay Lilly’s costs to implement a Modification or the increase in
Purchase Price associated therewith, then Advancis will withdraw the proposed
Modification and the Specifications will remain in full force and effect.

          (c) Lilly will follow the above-described procedure, including the
payment of any capital expenditures, regulatory and other costs, if it proposes
a Modification. Lilly will not implement any Modification (other than with
respect to minor changes to secondary packaging not otherwise prohibited under
Section 5.1) without Advancis’ prior written consent, which consent will not be
unreasonably withheld. Either Party will notify the other as soon as practical
of any Modifications that are required by Applicable Law and that could have an
impact on such Party’s performance of this Manufacturing

-9-



--------------------------------------------------------------------------------



 



Agreement. Any such Modifications will be deemed (and treated as) Modifications
proposed by Advancis under this Section 3.2; provided, however, that if Advancis
is not willing to pay for such Modification that is required by Applicable Laws
as described in this Section 3.2 or Lilly is unable to implement such
Modification that is required by Applicable Laws after exercising commercially
reasonable efforts, either Party may terminate this Manufacturing Agreement as
of the earlier of (i) the date Applicable Laws require the implementation of
such Modification that is required by Applicable Laws, or (ii) thirty (30) days
after written notice from one Party to the other. Every proposed Modification
will be treated separately. Notwithstanding the foregoing, Lilly shall not have
the right to terminate this Manufacturing Agreement pursuant to this Section 3.2
if Advancis is unwilling to pay the additional costs associated with any
Modification proposed by Lilly, other than Modifications that are required for
regulatory reasons or otherwise reasonably necessary for Lilly to continue to
manufacture Product in a commercially reasonable manner.

          (d) In no event will Lilly be required to make (or not to make) a
Modification that is prohibited (or required) by applicable regulations or
regulatory authorities. Advancis will have sole responsibility for obtaining any
and all necessary regulatory approvals from the FDA for Modifications and for
reporting any Modifications to the FDA as appropriate.

          (e) Lilly represents and warrants that as of the Effective Date it has
no present intent to make any material Modifications for any reason, including
any anticipated change in Applicable Laws. Lilly shall indemnify Advancis in
accordance with Section 11 for any breach of this representation and warranty.



3.3   Quality Control and Assurance; cGMP Audit.

          (a) Quality Control and Assurance. Lilly will manufacture the Product
in compliance with the Specifications. Lilly will perform quality control and
quality assurance testing on the Product to be delivered to Advancis hereunder
in accordance with the Specifications, cGMP and the MRD/Quality Agreement.

          (b) Access to Lilly Facilities by Advancis Representatives. Upon no
less than fifteen (15) days’ written notice to Lilly and no more than one time
during the Contract

-10-



--------------------------------------------------------------------------------



 



Period, Lilly will permit Advancis to conduct an Audit of Lilly’s facilities
related to the Product during regular business hours for the purpose of making
quality control inspections to assure cGMP compliance of the facilities used in
the manufacturing, receiving, sampling, analyzing, storing, handling, packaging
and shipping of Product, including, but not limited to, in the receipt, storage
and issuance of raw materials, labeling and packaging components, and
ingredients thereof. Notwithstanding the immediately preceding sentence, in the
event of either (i) a rejection of Product by Advancis pursuant to Section 5.3,
because of a failure to meet Specifications (ii) a change in Manufacturing Site
pursuant to Section 2.2(a), or (iii) a negative regulatory inspection that could
impact Product quantity or supply of Product to Advancis, then Advancis will
have the right to conduct one additional Audit under the provisions of this
Section 3.3(b) during the Contract Period. Lilly shall notify Advancis
immediately after a negative regulatory inspection that could impact Product
quality or supply of product to Advancis. Any Advancis representatives will be
advised of the confidentiality obligations of Article 9 below, and will follow
such security and facility access procedures as are reasonably designated by
Lilly.

          Lilly may require that at all times the Advancis representatives be
accompanied by a Lilly representative and that the Advancis representatives not
enter areas of the facility used in production of the Product at times other
than when the production of Product is occurring to assure protection of Lilly
or Third Person confidential information. Lilly will provide Advancis with a
written response to any written Audit observations provided by Advancis as soon
as reasonably practicable, but in any event no later than forty-five (45) days
of Lilly’s receipt thereof, provided, however, that Lilly will have no
obligation to further act upon such Audit, but will consider the Audit in good
faith.

          (c) Safety Procedures. Lilly will have responsibility for developing,
adopting and enforcing safety procedures for the handling and production of
Product by Lilly and the handling and disposal of all waste relating thereto.
Such responsibilities will terminate as to Product upon delivery thereof to
Advancis’ common carrier.

          (d) Access to Advancis Facilities by Lilly Representatives. Upon no
less than fifteen (15) days’ written notice to Advancis and no more than one
time during the Contract Period, Advancis will permit Lilly to conduct an Audit
of the specific Advancis’

-11-



--------------------------------------------------------------------------------



 



    facilities used in the receiving, sampling, analyzing, storing, handling,
packaging and shipping of Product during regular business hours for the purpose
of making quality control inspections to assure cGMP compliance. Notwithstanding
the immediately preceding sentence, in the event of a rejection of Product by
Advancis pursuant to Section 5.3, below, because of a failure to meet
Specifications, then Lilly will have an additional right to conduct an Audit
under the provisions of this Section 3.3. Any Lilly representatives will be
advised of the confidentiality obligations of Article 9 below, and will follow
such security and facility access procedures as are reasonably designed by
Advancis. Advancis may require that at all times the Lilly representatives be
accompanied by an Advancis representative and that the Lilly representatives not
enter areas of the facility unrelated to the Product. Advancis will provide
Lilly with a written response to any written Audit observations provided by
Lilly within forty-five (45) days of Advancis’ receipt thereof; provided,
however, that Advancis will have no obligation to further act upon such Audit,
but will consider the Audit in good faith.   3.4   Records and Accounting by
Lilly. Lilly will, with respect to each lot of Product produced by it hereunder,
for the longer of (i) any period required by Applicable Laws, or (ii) a period
of one (1) year after the expiry of the expiration dating of such lot, keep
accurate records of the manufacture and testing of the Product produced by it
hereunder, including, without limitation, all such records which are required
under Applicable Laws. Access to such records will be made available by Lilly to
Advancis during normal business hours upon Advancis’ reasonable written request.
  3.5   Bulk Active Pharmaceutical Ingredient. Lilly currently obtains bulk
active pharmaceutical ingredient (“API”) used in Lilly’s manufacture of Product
from [***]. Lilly will acquire, at its own cost and expense, the API in such
quantities as are necessary to enable Lilly to manufacture and supply the
desired quantities of the Product during the Contract Period. Lilly will perform
all quality control procedures with respect to the API in accordance with the
Specifications. Lilly will use its commercially reasonable efforts to secure an
adequate supply of API from [***], or if practicable, an alternative supplier,
but shall have no liability for any failure to perform by [***] or any
alternative supplier. Lilly



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-12-



--------------------------------------------------------------------------------



 



    shall also use its commercially reasonable efforts to cause [***] or any
alternative supplier to cooperate with Advancis in connection with matters
related to this Manufacturing Agreement, including granting Advancis the right
to inspect [***] facilities.

ARTICLE 4
PURCHASE OF PRODUCT; FORECASTS



4.1   Maximum Purchase Amounts. Lilly will not be required to supply Advancis
with more than the maximum quantities of Product specified in Schedule 4.1
during the Contract Period (the “Purchase Maximum”). In the event Advancis
requests Product in excess of the Purchase Maximum, Lilly agrees to discuss in
good faith supplying Advancis with such quantities, but will have no obligation
to so provide Advancis with such quantities. For purposes of this Manufacturing
Agreement, Lilly will be deemed to have “supplied” Product to Advancis on the
date that Lilly has delivered Product to Advancis in accordance with
Section 4.5, below.   4.2   Forecasts.

          (a) In addition to the notice provided in Section 2.2(b), within
forty-five days following the Effective Date (the “Initial Forecast”) and on or
before the first day of each Calendar Quarter thereafter, Advancis will provide
to Lilly Advancis’ estimate of the total quantity of Product to be delivered for
the following Calendar Quarter and the remaining Calendar Quarters of the
Contract Period, broken down into calendar months (each a “Forecast”). For each
of the first three (3) Calendar Quarters of the Initial Forecast (Q3’04, Q4’04,
Q1’05), (i) Advancis will be obligated to purchase [***] of the quantities of
Product forecasted pursuant to purchase orders submitted by Advancis to Lilly,
and (ii) Lilly will, be obligated to supply Advancis with quantity ordered by
Advancis unless the quantity exceeds [***] of the quantities of Product
forecasted. Thereafter, for each remaining Calendar Quarter, Advancis will be
obligated to purchase [***] of the quantities of Product forecasted for such
Calendar Quarter in the Forecast in which such Calendar Quarter was the third
(3rd) Calendar Quarter of the Forecast, and



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-13-



--------------------------------------------------------------------------------



 



Lilly will be obligated to supply Advancis with quantity ordered by Advancis
unless the quantity exceeds [***] of the quantities of Product forecasted for
such Calendar Quarter in the Forecast in which such Calendar Quarter was the
third (3rd) Calendar Quarter of the Forecast. Except as otherwise set forth in
this Section 4.2 or elsewhere in this Manufacturing Agreement, the Parties agree
that the Forecasts will be for general planning purposes only, and will not be
binding on Lilly or Advancis. The provisions of this Section 4.2(a) are subject
to the maximum purchase obligations in Section 4.1.

          (b) Unique and Unused Components or Materials. Reasonable quantities
of unique components, or materials that are used in the manufacture of the
Product, will be purchased by Lilly in reliance by Lilly on the Initial Forecast
and each Forecast. If Advancis thereafter requests any change to the quantities
previously forecasted for a Calendar Quarter in a Forecast that causes any
obsolescence of any such unique components or materials purchased by Lilly,
Advancis will be responsible to Lilly for the reasonable and direct costs and
expenses actually incurred associated with said components or materials
(including, but not limited to, any costs related to returning such components
or material to the vendor or otherwise disposing thereof).



4.3   Purchase Orders. Advancis will purchase Product solely by written purchase
orders, which purchase orders must be consistent with the quantity restrictions
set forth in Sections 2.2, 4.1 and 4.2. Such purchase orders must be for minimum
order quantities of Product as identified in Schedule 4.3A attached hereto.
Advancis may not order Product such that a lot is split into more than [***]
different package sizes. Each purchase order will be governed by the terms of
this Manufacturing Agreement, the Asset Purchase Agreement and the MRD/Quality
Agreement, and no terms or conditions of Advancis purchase orders, Lilly’s
acknowledgement forms, or any other forms will be applicable except those
specifying quantity ordered (subject to the quantity restrictions), shipment
locations and invoice information. Advancis will submit each such written
purchase order to Lilly at least [***] in advance of the date specified in each
purchase order by which delivery of the Product is required. Each purchase order
will include quantity, delivery date and such other information as reasonably
necessary to place a purchase



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-14-



--------------------------------------------------------------------------------



 



•   order. Notwithstanding the foregoing, Lilly will use commercially reasonable
efforts, but will not be obligated, to meet any request of Advancis for delivery
of Product in less than [***], and further, Lilly will attempt, but will not be
obligated, to accommodate any changes requested by Advancis in delivery
schedules for Product following Lilly’s receipt of purchase orders from
Advancis; provided, however, that Lilly may add to the Purchase Price Lilly’s
incremental increase in the cost of such Product incurred by Lilly in
accommodating Advancis’ requests pursuant to this sentence. Upon receipt and
acceptance of each purchase order by Lilly hereunder, Lilly will supply the
Product in such quantities (with any variances permitted hereunder) and will use
commercially reasonable efforts to deliver such Product to Advancis on the
delivery dates specified in such purchase order, unless otherwise mutually
agreed to in writing by the Parties. Delivery by Lilly of greater than [***] of
the quantity ordered will be accepted by Advancis in full satisfaction of the
quantity ordered in such purchase order; provided, however, that Advancis will
only be invoiced and required to pay for the quantities that Lilly actually
delivers to Advancis. Only such quantities that are actually received by
Advancis will be applied to the Purchase Maximum.   4.4   Transfer of
Manufacturing Responsibilities.

          (a) Technical Assistance. In order to facilitate the transfer of
Product manufacturing responsibilities from Lilly to Advancis or a Third Person
designated by Advancis, upon the request of Advancis, and only upon such
request, Lilly shall provide up to [***] of technical assistance to Advancis or
its Third Person designee during the Contract Period at no cost to Advancis
other than the expenses described in Section 4.4(b) (the “Technical
Assistance”). The Technical Assistance shall consist of the provision by Lilly
of direct, person-to-person, expert assistance in transferring and explaining
the Product-specific manufacturing and testing know-how. Lilly also shall
provide to Advancis or its Third Person designee, upon the request of Advancis,
and only upon such request, such documentation as is reasonably necessary to
transfer the Product manufacturing responsibilities to Advancis or its Third
Person designee. The time necessary for Lilly to provide such documentation
shall be counted against the above-



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-15-



--------------------------------------------------------------------------------



 



referenced [***]. Travel time not exceeding an aggregate of [***] shall not be
counted against the above-referenced [***].

          (b) Reimbursement. Advancis agrees to pay Lilly promptly all
reasonable travel, room and board expenses incurred by Lilly personnel in
providing the Technical Assistance. Lilly will invoice Advancis on a monthly
basis for such reasonable expenses associated with the Technical Assistance
incurred during the previous calendar month. Advancis will pay such invoices in
accordance with Section 2.3, except that Advancis will not pay such invoices by
wire transfer if so instructed by Lilly not to do so.



4.5   Shipment of Product. Shipment of Product will be to not more than [***]
distribution centers previously designated by Advancis. Lilly will select and
pay the carrier. Product will be shipped from Lilly’s loading dock, freight
class, Class 70 (Class of Commodity for Food and Pharmaceutical Product) or as
may otherwise be required pursuant to Applicable Laws. Title and risk of loss or
damage to the Product will remain with Lilly until the Product has passed
through United States customs and to the loading dock of a common carrier
located in the United States designated by Advancis, at which time title to the
Product will rest in, and risk of loss or damage to the Product will pass to,
Advancis. For Product already located in the United States at the time of
purchase and not required to pass through United States customs, title and risk
of loss will pass at Lilly’s loading dock and Advancis shall be responsible for
the costs of shipment and insurance from Lilly’s loading dock to the Advancis
distribution center. For avoidance of any doubt, Lilly acknowledges that it will
not make direct shipments to final customers. The common carrier designated by
Advancis shall be reasonably satisfactory to Lilly.

ARTICLE 5
LABELING; TRADE DRESS; NON-CONFORMING PRODUCT



5.1   Labeling, Trade Dress and Packaging.

          (a) Lilly will label, prepare and pack for shipment the Product
(including the Inventory) in compliance with the NDA and cGMP and in accordance
with the MRD/Quality Agreement.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-16-



--------------------------------------------------------------------------------



 



          (b) Lilly will label and package all Product with the labels,
packaging, inserts and related materials used by Lilly as of the Effective Date
(the “Current Labeling”) until the New Labeling has been provided to Lilly by
Advancis and has been implemented by Lilly pursuant to Section 5.1(c). Lilly
shall not make any material change to the Current Labeling or the New Labeling
(as applicable) or the branding of the Product itself (including, without
limitation, changes to the use and appearance of trademarks, trade names and
trade dress) and shall not over-label the Current Labeling or New Labeling (as
applicable) without the prior written consent of Advancis.

          (c) Advancis may modify the Current Labeling to reflect, among other
things, changes in usage of the respective trade names and trade marks of the
Parties and any Third Person manufacturers, packer or distributors or to
otherwise create new or revised packaging, labeling, inserts or related
materials for use in connection with the Products (the “New Labeling”).
Advancis, at its expense, will provide Lilly with an electronic graphics file
for any New Labeling and for any subsequent changes thereto. Lilly shall use its
commercially reasonable efforts to implement any New Labeling and any subsequent
changes thereto upon request by Advancis, after all applicable regulatory
requirements with respect thereto have been met, and in accordance with the
provisions to be set forth in the MRD/Quality Agreement, at such subsequent date
to be determined by Advancis at its sole discretion. Lilly will have no
obligation to re-label or over-label any Product packaged prior to the
implementation of the New Labeling. Advancis shall use its commercially
reasonable efforts to convert to New Labeling not including the Lilly or Dista
names as soon as possible.

          (d) The New Labeling and all changes thereto will be made in
accordance with the procedures set forth in the MRD. Advancis will reimburse
Lilly for any direct costs incurred by Lilly in order to implement the New
Labeling and for any subsequent packaging and labeling change work required or
otherwise requested by Advancis hereunder, including without limitation,
commercially reasonable costs associated with the destruction of printed
components rendered obsolete as a result of changes requested by Advancis.

          (e) Lilly hereby grants to Advancis, for no additional consideration,
a non-exclusive license to use the trademarks and/or trade names “Lilly” and
“Dista” owned by

-17-



--------------------------------------------------------------------------------



 



Lilly that are included in the Current Labeling solely in connection with the
Current Labeling, and the marketing, sale and promotion of Product delivered by
Lilly hereunder under the Current Labeling, until such time as New Labeling is
adopted eliminating use of such trademarks and/or trade names. The foregoing
license will terminate upon Advancis’ final sale of all of such Product,
including saleable returned Product.

          (f) The Parties acknowledge and agree that Lilly’s use of the Assigned
Trademarks and Assigned Trade Dress (collectively the “Trademarks”) hereunder
shall be for the sole purpose of its fulfillment obligations for the manufacture
and supply of Product on behalf of Advancis and that such use of the Trademarks
shall be in compliance with the strict quality control standards set forth
herein. Lilly has no licensed right to use the Trademarks in the Territory
without the written authority of Advancis. Prior to implementation of the New
Labeling, Lilly shall use the Trademarks consistently and accurately, in the
manner and form used by Lilly in connection with the Current Labeling and
Product as of the Effective Date. With respect to the New Labeling and any
subsequent changes thereto, Lilly shall use the Trademarks consistently and
accurately, in the manner and form designated by Advancis.



5.2   Lot Numbering. Lilly’s lot numbers will be affixed on the containers for
the Product and on each shipping carton in accordance with Applicable Laws.  
5.3   Testing and Rejection of Delivered Product.

          (a) Non-Conforming Product. Advancis will be entitled, at its cost and
expense and using the test methods set forth in the NDA, to test any and all
Product delivered to it hereunder to determine whether such Product complies
with the Specifications and the labeling requirements of Section 5.1. Advancis
will use validated methods to test Product. Advancis will notify Lilly in
writing promptly, and in any event not later than [***] after receipt thereof at
an Advancis distribution center if it rejects any Product delivered to it
because such Product failed to meet the Specifications. If Advancis rejects any
such Product Lilly and Advancis will conduct a joint investigation to determine
the cause. Lilly shall have the right, at its request and at its expense, the
opportunity to conduct its own tests on such rejected Product. Product not
rejected within



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-18-



--------------------------------------------------------------------------------



 



the [***] period will be deemed accepted and will constitute a waiver of any
claims Advancis may have against Lilly with respect to payment for such shipment
subject, however, to Advancis’ right to reject any Product for Latent Defects
discovered by Advancis and promptly reported to Lilly after such stipulated
period has expired. Lilly will use commercially reasonable efforts to replace
any properly rejected Product with Product which meets the Specifications within
a commercially reasonable time and will deliver such replacement Product, at
Lilly’s sole cost and expense, to Advancis. In addition, Lilly will, at Lilly’s
sole cost and expense, arrange for all such rejected Product to be picked up
promptly and, where applicable, destroyed in accordance with all Applicable
Laws. Advancis will have no responsibility to Lilly for the Purchase Price of
such nonconforming Product but will pay Lilly the Purchase Price for the
replacement Product in accordance with Section 2.3; provided, however, that to
the extent Advancis previously paid for Product it properly rejected in
accordance with this Section 5.3(a), Advancis will receive a credit against the
Purchase Price for replacement Product. Product properly rejected in accordance
with this Section 5.3(a) will not be applied to the applicable Purchase
Maximums, or the purchase obligation set forth in Section 2.2, but replacement
Product will be so applied.

          (b) Disputed Product. Notwithstanding Section 5.3(a), if following the
joint investigation contemplated by Section 5.3(a), Advancis and Lilly disagree
on whether any Product rejected by Advancis pursuant to subsection (a), above,
complies with the Specifications or on the methods for or results of testing of
any of such rejected Product, an independent laboratory which is acceptable to
both Parties will test the Product in dispute (“Disputed Product”) using the
test methods set forth in the NDA, and any other applicable cGMP test method
used by Lilly at the time the Disputed Product was manufactured, which tests
will be validated by such laboratory independently. If such laboratory finds
that the Disputed Product meets the Specifications, Advancis will pay the fees
of such laboratory related to such testing and will promptly pay for the
Disputed Product. If such laboratory finds that the Disputed Product fails to
meet the Specifications, Lilly will pay the fees of such laboratory related to
such testing and will promptly replace the Disputed Product in accordance with
the preceding subsection (a).



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-19-



--------------------------------------------------------------------------------



 



Both Parties hereby agree to accept and be bound by the findings of such
independent laboratory.

ARTICLE 6
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF LILLY



    Lilly hereby represents and warrants to Advancis that, as of the date
hereof:   6.1   Organization and Standing. Lilly is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Indiana.   6.2   Powers and Authority. Lilly has all requisite corporate power
and authority to execute, deliver, and perform this Manufacturing Agreement and
the other agreements and instruments to be executed and delivered by it pursuant
hereto and thereto and to consummate the transactions contemplated herein and
therein.   6.3   Corporate Action; Binding Effect. Lilly has duly and properly
taken all action required by law, its organizational documents, or otherwise, to
authorize the execution, delivery, and performance of this Manufacturing
Agreement and the other instruments to be executed and delivered by it pursuant
hereto and thereto and the consummation of the transactions contemplated hereby
and thereby. This Manufacturing Agreement has been duly executed and delivered
by Lilly and constitutes, and the other instruments contemplated hereby when
duly executed and delivered by Lilly will constitute legal, valid, and binding
obligations of Lilly enforceable against it in accordance with its respective
terms, except as enforcement may be affected by bankruptcy, insolvency, or other
similar laws.   6.4   Governmental Approval. No consent, approval, waiver, order
or authorization of, or registration, declaration or filing with, any
Governmental or Regulatory Authority or any other Third Person is required in
connection with the execution, delivery and performance of this Manufacturing
Agreement, or any agreement or instrument contemplated by this

-20-



--------------------------------------------------------------------------------



 



        Manufacturing Agreement, by Lilly or the performance by Lilly of its
obligations contemplated hereby and thereby.



6.5   Brokerage. No broker, finder or similar agent has been employed by or on
behalf of Lilly, and no Person with which Lilly has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Manufacturing Agreement or
the transactions contemplated hereby.   6.6   Product Specifications. All of the
Inventory purchased by Advancis pursuant to Section 2.1 and all other Product
delivered by Lilly to Advancis hereunder will at the time it is delivered:
(i) conform to the Specifications then in effect, (ii) will have been
manufactured in accordance with cGMP in effect at the time of manufacture,
(iii) will not be adulterated or misbranded within the meaning of the FDCA or
any equivalent local legislation, (iv) will not have been manufactured, sold or
shipped in violation of any Applicable Laws in any material respect, and
(v) upon delivery to Advancis, FOB a common carrier located in the United States
designated by Advancis, will convey good title to such Product to Advancis and
such conveyance will be free and clear of any Encumbrance other than any
Encumbrance created by Advancis or any of its Affiliates.   6.7   Not Debarred.
Lilly and its employees are not debarred and has not and will not use in any
capacity the services of any Person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992. If at any time this representation and
warranty is no longer accurate, Lilly will immediately notify Advancis of such
fact.   6.8   Applicable Laws. Lilly will comply with all Applicable Laws
relating to its manufacture of the Product.   6.9   Implied Warranties. EXCEPT
AS EXPRESSLY PROVIDED IN THIS ARTICLE 6 , LILLY MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE
OR OTHERWISE, AND LILLY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR

-21-



--------------------------------------------------------------------------------



 



    STATUTORY WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY,
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND WARRANTY OF NONINFRINGEMENT.
Without limiting the foregoing, Advancis acknowledges that it has not and is not
relying upon any implied warranty of merchantability, fitness for a particular
purpose, non-infringement, or upon any representation or warranty whatsoever as
to the prospects (financial, regulatory or otherwise) or the likelihood of
commercial success of the Product after the date of this Manufacturing
Agreement.   6.10   API Suppliers. Lilly knows of no reason that [***] or an
alternative supplier would fail or be unable to provide the API in such
quantities as are necessary to enable Lilly to manufacture and supply the
Maximum Purchase Amount of Product during the Contract Period.   6.11   Lilly’s
Employee Health Services. The amount of Lilly Finished Product Health Services
Supplies is de minimis and under no circumstances will be resold or refilled
except by purchase from Advancis. This shall not prohibit purchase of generic
equivalents.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF ADVANCIS



    Advancis represents and warrants to Lilly that, as of the date hereof:   7.1
  Organizations and Standing. Advancis is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.   7.2  
Power and Authority. Advancis has all requisite corporate power and authority to
execute, deliver, and perform this Manufacturing Agreement and the other
agreements and instruments to be executed and delivered by it pursuant hereto
and thereto and to consummate the transactions contemplated herein and therein.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-22-



--------------------------------------------------------------------------------



 



7.3   Corporate Action; Binding Effect. Advancis has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance of this Manufacturing Agreement and the
other instruments to be executed and delivered by it pursuant hereto and thereto
and the consummation of the transactions contemplated hereby and thereby. This
Manufacturing Agreement has been duly executed and delivered by Advancis and
constitutes, and the other instruments contemplated hereby when duly executed
and delivered by Advancis will constitute legal, valid, and binding obligations
of Advancis enforceable against it in accordance with its respective terms,
except as enforcement may be affected by bankruptcy, insolvency, or other
similar laws.   7.4   Governmental Approval. No consent, approval, waiver, order
or authorization of, or registration, declaration or filing with, any
Governmental or Regulatory Authority or any other Third Person is required in
connection with the execution, delivery and performance of this Manufacturing
Agreement, or any agreement or instrument contemplated by this Manufacturing
Agreement, by Advancis or the performance by Advancis of its obligations
contemplated hereby and thereby.   7.5   Brokerage. No broker, finder or similar
agent has been employed by or on behalf of Advancis, and no Person with which
Advancis has had any dealings or communications of any kind is entitled to any
brokerage commission, finder’s fee or any similar compensation, in connection
with this Manufacturing Agreement or the transactions contemplated hereby.   7.6
  Not Debarred. Advancis is not debarred and has not and will not use in any
capacity the services of any Person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992. If at any time this representation and
warranty is no longer accurate, Advancis will immediately notify Lilly of such
fact.

-23-



--------------------------------------------------------------------------------



 



7.7   Applicable Laws. Advancis will comply with Applicable Laws relating to its
distributing, marketing, promoting and selling of the Product.   7.8   Sale of
Short Dated Product. Advancis shall not sell any Product which, at the time of
such sale, does not have remaining expiration dating of at least six (6) months.

ARTICLE 8
TERM OF MANUFACTURING AGREEMENT; TERMINATION



8.1   Term of Manufacturing Agreement. Unless sooner terminated in accordance
with this Article 8, this Manufacturing Agreement will take effect and commence
on the Effective Date and continue in effect for a term that will expire on
[***].   8.2   Termination. In addition to termination by expiration under
Section 8.1, above, the Parties will have the right to terminate this
Manufacturing Agreement as follows:

          (a) Either Party may terminate this Manufacturing Agreement because of
a material breach or material default of this Manufacturing Agreement by the
other Party as follows: The terminating Party will give the other Party prior
written notice thereof, specifying in reasonable detail the alleged material
breach or material default, and if such alleged material breach or material
default continues unremedied for a period of thirty (30) days with respect to
monetary breaches or defaults or forty-five (45) days with respect to
non-monetary breaches or defaults after the date of receipt of the notification,
then such terminating Party may immediately terminate this Manufacturing
Agreement by again providing written notification to the defaulting Party.
Except as otherwise provided in the Asset Purchase Agreement, this
Section 8.2(a) will not be exclusive and will not be in lieu of any other
remedies available to a Party hereto for any breach or default hereunder on the
part of the other Party.

          (b) Either Party may immediately terminate this Manufacturing
Agreement by providing written notice to the other Party if the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction, or a
voluntary petition of bankruptcy is filed in any court of competent jurisdiction
by the other Party, or an involuntary petition



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-24-



--------------------------------------------------------------------------------



 



for relief under the United States Bankruptcy Code is filed in a court of
competent jurisdiction against the other Party which is not dismissed within
thirty (30) days of its filing, or the other Party makes or executes any
assignment for the benefit of creditors.

          (c) Advancis may terminate this Manufacturing Agreement upon thirty
(30) days written notice to Lilly, in the event that Advancis has identified and
entered into a manufacturing agreement with a third party whereby such third
party agrees to manufacture and supply Product to Advancis.



8.3   Effect of Termination. Upon termination of this Manufacturing Agreement
for any reason (whether due to breach of either Party, expiration pursuant to
Section 8.1 or otherwise), Lilly will furnish to Advancis a complete inventory
of all work in process for the manufacture of the Product and an inventory of
all finished Product. Unless otherwise agreed to between the Parties, all stock
on hand as of the effective date of termination of this Manufacturing Agreement
will be dealt with promptly as follows:

          (a) Product manufactured and packaged pursuant to purchase orders
received from Advancis and accepted by Lilly will be delivered by Lilly to
Advancis, whereupon Advancis will pay Lilly therefore in accordance with the
terms hereof; and

          (b) Work in process commenced by Lilly against accepted purchase
orders from Advancis or work in process or finished Product commenced or
finished in reliance on [***] of the quantity of Product forecasted for each
Calendar Quarter through and including the Calendar Quarter which was the third
Calendar Quarter in the Forecast delivered to Lilly on or before the first day
of the previous Calendar Quarter will be completed by Lilly and delivered to
Advancis, whereupon Advancis will pay Lilly therefore in accordance with the
terms hereof. Except as provided in this Section 8.3, Advancis will have no
obligation to purchase any quantity of Product forecasted for any other Calendar
Quarter in any other Forecast.

          (c) Advancis will reimburse Lilly for Lilly’s actual cost of raw
materials (including packaging components) dedicated for use in the manufacture
of Product provided that Lilly purchased such raw materials in support of [***]
of the quantities of Product forecasted for each Calendar Quarter through and
including the Calendar Quarter which was the third Calendar Quarter in the
Forecast delivered to Lilly on or



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-25-



--------------------------------------------------------------------------------



 



before the first day of the previous Calendar Quarter and such raw materials
cannot be returned by Lilly or used in other products manufactured by Lilly. At
Advancis’ option and expense, Lilly will deliver to Advancis any raw materials
paid for by Advancis under this provision, FOB point of shipment. Except as
provided in this Section 8.3, Advancis will have no obligation to reimburse
Lilly for its cost of raw materials purchased by Lilly in support of any other
Forecast whether or not such raw materials may be returned or reused.

          Notwithstanding Section 2.3, but subject to Section 2.4, payment for
all Product and other materials delivered to Advancis pursuant to this
Section 8.3 will be deemed payable within sixty (60) days of the date of an
invoice for such Product and materials provided the invoice is dated as of the
date such raw materials are shipped.



8.4   Continuing Obligations. Termination of this Manufacturing Agreement for
any reason will not relieve the Parties of any obligation accruing prior thereto
or any antecedent breach of the provisions of this Manufacturing Agreement, and,
except as otherwise provided in the Asset Purchase Agreement, will be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of the provisions of this Manufacturing Agreement. Without
limiting the generality of the foregoing and in addition to the foregoing, no
termination of this Manufacturing Agreement, whether by lapse of time or
otherwise, will serve to terminate the rights and obligations of the Parties
hereto under Articles 6, 7, 9, 11 and 12 hereof and Sections 2.3, 3.4, 8.4, 8.5,
10.2, and 10.3 hereof, and such obligations will survive any such termination.  
8.5   Non-Exclusive Remedies. Except as otherwise provided in the Asset Purchase
Agreement, the remedies set forth in this Section 8 or elsewhere in this
Manufacturing Agreement will be in addition to, and will not be to the exclusion
of, any other remedies available to the Parties at law, in equity or under this
Manufacturing Agreement. Without limiting the generality of the foregoing, if
Lilly at any time, pursuant to Section 12.15 or otherwise, is unable to fulfill
the purchase orders of Advancis for Product in accordance with this
Manufacturing Agreement, any necessary allocation of raw materials, facility

-26-



--------------------------------------------------------------------------------



 



    systems or capacity used for the affected Product and any other product or
purposes, will be made as between Advancis’ needs and the needs of any other
Party to whom Lilly has firm contractual obligations on a basis no less
favorable than pro rata on a volume basis.

ARTICLE 9
CONFIDENTIALITY

     Confidentiality of information will be provided under and pursuant to, and
in accordance with the terms of, Article 8 of the Asset Purchase Agreement,
which terms of such Article 8 are by this reference incorporated herein and made
a part of this Manufacturing Agreement, and all of which for purposes of this
Manufacturing Agreement will survive any termination or expiration of the Asset
Purchase Agreement.

ARTICLE 10
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES



10.1   Supply Team. The Parties will form a team (the “Supply Team”) to oversee
the activities contemplated by this Manufacturing Agreement. The Supply Team
will be comprised of members appointed by Lilly and members appointed by
Advancis. Advancis and Lilly will each appoint one of its members as that
Party’s lead and that individual will be the contact person for the other Party.
During the first ninety (90) days after the Effective Date, the Supply Team may
meet as reasonably needed and determined by the Supply Team as reasonably
appropriate to conduct business and assure a smooth transition.   10.2  
Compliance with Law. Lilly will comply with all Applicable Laws relating to its
manufacturing of the Product. Advancis will comply with all Applicable Laws
relating to its distributing, marketing, promoting and selling of the Product.
Advancis agrees and acknowledges that as owner of the NDA it will have sole
responsibility for, among other things, adverse event reporting, product quality
complaints, label maintenance, other regulatory reporting obligations, payment
of any and all product establishment fees, and medical and technical inquiries.
Lilly and Advancis each will keep all records and reports

-27-



--------------------------------------------------------------------------------



 



    required to be kept by Applicable Laws, and each will make its facilities
available at reasonable times during regular business hours for inspection by
representatives of governmental agencies. During the Contract Period and for two
years thereafter, Lilly and Advancis each will notify the other within
twenty-four (24) hours of receipt of any notice or any other indication
whatsoever of any FDA or other governmental agency inspection, investigation or
other inquiry, or other notice or communication of any type from a governmental
agency, involving the manufacturing, selling, marketing, promoting, co-promoting
and co-marketing of the Product in the Territory. Advancis and Lilly will
cooperate with each other during any such inspection, investigation or other
inquiry including allowing upon reasonable request a representative of the other
to be present during the applicable portions of any such inspection,
investigation or other inquiry and providing copies of all relevant documents.
Advancis and Lilly will discuss any response to observations or notifications
received in connection with any such inspection, investigation or other inquiry
and each will give the other an opportunity to comment upon any proposed
response before it is made. In the event of disagreement concerning the form or
content of such response, however, Lilly will be responsible for deciding the
appropriate form and content of any response with respect to any of its cited
activities and Advancis will be responsible for deciding the appropriate form
and content of any response with respect to any of its cited activities. The
requirements set forth in this Section 10.2 shall not affect any other
requirements set forth in the documents and agreements contemplated in the Asset
Purchase Agreement including the Transition Services Agreement and the
Pharmacovigilance Agreement.   10.3   Recall. Lilly and Advancis will each
maintain such traceability records as may be necessary to permit a recall or
field correction of the Product. If Lilly or Advancis is required or requested
by any governmental authority, or if Advancis in its sole discretion otherwise
elects, to recall any Product for any reason, Advancis will be responsible for
initiating such recall after consultation with Lilly. If Lilly identifies or
discovers a problem with Product which has or may have been shipped to third
parties, then Lilly will notify Advancis within twenty-four (24) hours in
writing and by telephone to David J. Kudla, Jr., Advancis’ Vice President of
Quality Assurance. Lilly will cooperate fully with Advancis in connection with
any recall. If Product distributed prior to the Effective

-28-



--------------------------------------------------------------------------------



 



          Date is recalled, then Lilly will bear all costs associated with such
recall. If any recall of Product distributed on or after the Effective Date is
due to Lilly Error, Lilly will reimburse Advancis for (i) the Purchase Price(s)
paid by Advancis for such recalled Product, and (ii) all of Advancis’ other
reasonable costs and expenses actually incurred by Advancis in connection with
the recall including, but not limited to, costs of retrieving Product already
delivered to customers and costs and expenses Advancis is required to pay for
notification, shipping and handling charges; provided, however, that for each
such recall (a) Advancis will in good faith consult with Lilly and, to the
extent commercially reasonable, implement Lilly’s recommendations on whether or
how best to conduct the recall including, without limitation, the recall
notification and retrieval of Product and (b) prior to any reimbursement
hereunder, Advancis will provide Lilly with detailed supporting documentation of
all costs and expenses for which reimbursement is being sought, and (c) in no
event will the direct costs and expenses described in (iii) above, include
Advancis’ lost profits associated with such Product. If a recall of Product
distributed after the Effective Date is due to anything other than Lilly Error,
Advancis will bear all costs associated with the resale, Advancis will remain
responsible for the Purchase Price(s) for such Product and will reimburse Lilly
for all of the reasonable direct costs and expenses described above actually
incurred by Lilly (if any) in connection with such recall including, but not
limited to, administration of the recall and such other reasonable direct costs
as may be reasonably related to the recall.



10.4   Expenses. Lilly and Advancis will each bear their own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Manufacturing Agreement and, except as set forth in this Manufacturing
Agreement, the performance of the obligations contemplated hereby.   10.5  
Reasonable Efforts. Lilly and Advancis each hereby agrees to use all reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary or proper to make effective the
transactions contemplated by this Manufacturing Agreement, including such
actions as may be reasonably necessary to obtain approvals and consents of
Governmental or Regulatory Authorities and other

-29-



--------------------------------------------------------------------------------



 



    Persons (including, without limitation, all applicable drug listing and NDA
notifications to the FDA identifying Advancis as a distributor of the Product);
provided, however, that no Party will be required to (i) pay money (other than
as expressly required pursuant to this Manufacturing Agreement or as implicitly
required in order for a Party to carry out its obligations hereunder), or
(ii) assume any other material obligation not otherwise required to be assumed
by this Manufacturing Agreement.       In addition, Advancis hereby agrees to
use all reasonable efforts to take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary or proper to begin manufacturing
Product as of the expiration of this Manufacturing Agreement including such
actions as may be reasonably necessary to obtain approvals and consents of
governmental Persons and other Persons (including, without limitation, all
applicable drug listing and NDA notifications to the FDA identifying Advancis as
a manufacturer of the Product). ADVANCIS AGREES THAT UNDER NO CIRCUMSTANCES WILL
LILLY HAVE ANY OBLIGATION TO MANUFACTURE PRODUCT BEYOND THE END OF THE CONTRACT
PERIOD, REGARDLESS OF WHETHER ADVANCIS HAS OBTAINED AN ALTERNATE SOURCE OF
SUPPLY.



10.6   Cooperation.

          (a) Cooperation with Third Persons. If either Party becomes engaged in
or participates in any investigation, claim, litigation or other proceeding with
any Third Person, including the FDA, relating in any way to the manufacturing,
selling, marketing, promoting, co-marketing or co-promoting the Product in the
Territory, the other Party will cooperate in all reasonable respects with such
Party in connection therewith, including using its reasonable efforts to make
available to the other such employees who may be helpful with respect to such
investigation, claim, litigation or other proceeding, provided that, for
purposes of this provision, reasonable efforts to make available any employee
will be deemed to mean providing a Party with reasonable access to any such
employee at no cost for a period of time not to exceed twenty-four (24) hours
(e.g., three (3) eight (8) -hour business days) and provided that neither Party
is required to disclose any legally privileged documents or information to the
other Party. Thereafter, any such

-30-



--------------------------------------------------------------------------------



 



employee will be made available for such time and upon such terms and conditions
(including compensation) as the Parties may mutually agree.

          (b) Cooperation with Third Person Manufacturer. If Lilly enters into
an arrangement with a Third Person to manufacture Product for Advancis in
accordance herewith, or if Lilly elects to transfer any portion of the
manufacture of Product from one Lilly facility to another Lilly facility, then
Advancis will cooperate in all reasonable respects with Lilly and such Third
Person, if applicable, in obtaining any required FDA approvals. Lilly will
reimburse Advancis for any reasonable costs incurred by Advancis in providing
such assistance.



10.7   Conflicting Rights. Neither Party will grant any right to any Third
Person which would violate the terms of or conflict with the rights granted by
such Party to the other Party pursuant to this Manufacturing Agreement.



10.8   Deemed Breach of Covenant. Neither Lilly nor Advancis will be deemed to
be in breach of this Manufacturing Agreement if such Party’s deemed breach is
the result of any action or inaction on the part of the other Party.

ARTICLE 11
INDEMNIFICATION; INSURANCE



11.1   Indemnification and Insurance. Indemnification and insurance coverage
will be provided under and pursuant to and in accordance with the terms of
Article 11 of the Asset Purchase Agreement, which terms of such Article 11 are
by this reference incorporated in and made a part of this Manufacturing
Agreement, and all of which for purposes of this Manufacturing Agreement will
survive any termination or expiration of the Asset Purchase Agreement.



11.2   Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR DAMAGES FOR
LOST PROFITS, HOWEVER CAUSED OR UPON

-31-



--------------------------------------------------------------------------------



 



    ANY THEORY OF LIABILITY (INCLUDING A PARTY’S OR ITS AFFILIATES’ OWN
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (OR THE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY’S OR A PARTY’S AFFILIATES’
EMPLOYEES, AGENTS OR CONTRACTORS)), ARISING OUT OF THIS MANUFACTURING AGREEMENT
OR THE PERFORMANCE OF, OR THE FAILURE TO PERFORM, ANY OBLIGATIONS SET FORTH
HEREIN.

ARTICLE 12
MISCELLANEOUS PROVISIONS



12.1   Successors and Assigns. This Manufacturing Agreement will be binding upon
and will inure to the benefit of the Parties hereto and their respective
successors and assigns; provided that except for (a) a sale, merger,
consolidation or other business combination involving all or substantially all
of such parties’ assets or capital stock in which the assuming Party is not the
surviving Party or (b) an assignment by Advancis to an Affiliate, neither may
assign this Manufacturing Agreement without the other Party’s prior written
consent, which may not be unreasonably withheld, for assignments wherein the
assigning Party does not remain liable for the assignee’s performance hereunder.
  12.2   Subcontracting. Neither Party may subcontract any or all of its rights
or obligations under this Manufacturing Agreement to any subcontractor or
consultant without prior written consent of the other Party, which shall not
unreasonably be withheld; provided, however, that either Party may subcontract
any or all of its rights or obligations under this Manufacturing Agreement to
any of its Affiliates without the consent of the other Party. Subject to the
preceding sentence, the subcontracting Party will be fully responsible to the
other Party for any portion of the services performed by the subcontractor or
consultant to the same extent as if such portion of the services was performed
directly by the subcontracting Party. Advancis acknowledges that Lilly will
obtain necessary supplies of bulk active pharmaceutical ingredient necessary for

-32-



--------------------------------------------------------------------------------



 



    Lilly’s manufacture of Product from [***], and except as provided in
Section 3.5, that Lilly will have no liability for any failure of [***] to
deliver.   12.3   Notices. Unless otherwise stated in this Manufacturing
Agreement as to the method of delivery, all notices or other communications
required or permitted to be given hereunder will be in writing and will be
deemed to have been duly given if delivered by hand, courier, facsimile or if
mailed first class, postage prepaid, by registered or certified mail, return
receipt requested (such notices will be deemed to have been given on the date
delivered in the case of hand delivery or delivery by courier, on the date set
forth in the confirmation sheet in the case of facsimile delivery, and on the
fifth business day following the date of post mark in the case of delivery by
mail) as follows:       If to Lilly, as follows:



    Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Facsimile: (317) 433-3000
Attn: Vice President, Manufacturing



    With a copy to:



    Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Facsimile: (317) 433-3000
Attn: General Counsel



    If to Advancis, as follows:



    Advancis Pharmaceutical Corporation
20425 Seneca Meadows Parkway
Germantown, Maryland 20876
Facsimile: (301) 944-6700
Attn: Kevin S. Sly, Chief Business Officer



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-33-



--------------------------------------------------------------------------------



 



    With a copy to:



    Piper Rudnick LLP
6225 Smith Avenue
Baltimore, MD 21209-3600
Facsimile: (410) 580-3001
Attn: Howard S. Schwartz, Esq.



    or in any case to such other address or addresses as hereafter will be
furnished in a written notice as provided in this Section 12.3 by any Party
hereto to the other Party.   12.4   Waiver. Any term or provision of this
Manufacturing Agreement may be waived at any time by the Party entitled to the
benefit thereof only by a written instrument executed by such Party. No delay on
the part of Lilly or Advancis in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any waiver on the part of
either Lilly or Advancis of any right, power or privilege hereunder operate as a
waiver of any other right, power or privilege hereunder nor will any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder.   12.5   Entire Agreement. This Manufacturing Agreement,
the Asset Purchase Agreement, each of their appendices, exhibits, schedules and
certificates, and all documents and certificates delivered in connection
herewith and therewith constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior agreements or
understandings of the Parties relating thereto.   12.6   Amendment. This
Manufacturing Agreement may be modified or amended only by written agreement of
the Parties hereto signed by authorized representatives of the Parties.   12.7  
Counterparts. This Manufacturing Agreement may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute a single instrument.

-34-



--------------------------------------------------------------------------------



 



12.8   Governing Law. This Manufacturing Agreement will be governed and
construed in accordance with the laws of the State of Indiana excluding any
choice of law rules that may direct the application of the law of another state.
  12.9   Captions. All section titles or captions contained in this
Manufacturing Agreement and in any exhibit, schedule or certificate referred to
herein or annexed to this Manufacturing Agreement are for convenience only, will
not be deemed a part of this Manufacturing Agreement and will not affect the
meaning or interpretation of this Manufacturing Agreement.   12.10   No Third
Person Rights. No provision of this Manufacturing Agreement will be deemed or
construed in any way to result in the creation of any rights or obligations in
any Person not a Party to this Manufacturing Agreement (except for the rights of
a Party’s Affiliates and its and its Affiliates’ directors, officers and
employees to receive indemnification from the other Party hereunder).   12.11  
Construction. This Manufacturing Agreement will be deemed to have been drafted
by both Lilly and Advancis and will not be construed against either Party as the
draftsperson hereof. Unless the context of this Manufacturing Agreement
otherwise requires: (a) words of any gender include each other gender; (b) words
using the singular or plural number also include the plural or singular number,
respectively, (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Manufacturing Agreement; (d) the terms
“Article” or “Section” refer to the specified Article or Section of this
Manufacturing Agreement; and (e) the term “including” or “includes” means
“including without limitation” or “includes without limitation.” Whenever this
Manufacturing Agreement refers to a number of days, such number shall refer to
calendar days unless business days are specified.   12.12   Appendices,
Exhibits, Schedules and Certificates. Each appendix, exhibit, schedule and
certificate attached hereto is incorporated herein by reference and made a part
of this Manufacturing Agreement.

-35-



--------------------------------------------------------------------------------



 



12.13   No Joint Venture. Nothing contained herein will be deemed to create any
joint venture or partnership between the Parties hereto, and, except as is
expressly set forth herein, neither Party will have any right by virtue of this
Manufacturing Agreement to bind the other Party in any manner whatsoever.  
12.14   Severability. If any provision of this Manufacturing Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
while this Manufacturing Agreement remains in effect, the legality, validity and
enforceability of the remaining provisions will not be affected thereby.   12.15
  Force Majeure. If either Party is prevented from complying, either totally or
in part, with any of the terms or provisions set forth herein by reason of force
majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, strike, lockout or other labor dispute, riot, war, rebellion,
accidents, acts of God, acts of governmental agencies or instrumentalities,
failure of suppliers or any other similar or dissimilar cause, in each case to
the extent beyond its control despite its commercially reasonable efforts to
avoid, minimize, and resolve such cause as promptly as possible, said Party will
(a) provide written notice of same to the other Party, and (b) subject to its
following obligations with respect to said Party’s efforts to remove the
disability and Section 2.5, its obligations that are prevented from compliance
by such force majeure are suspended, without liability, during such period of
force majeure. Said notice will be provided within five (5) business days of the
occurrence of such event and will identify the requirements of this
Manufacturing Agreement or such of its obligations as may be affected. The Party
prevented from performing hereunder will use commercially reasonably efforts to
remove such disability as promptly as possible and will continue performance
whenever such causes are removed. The Party so affected will give to the other
Party a good faith estimate of the continuing effect of the force majeure
condition and the duration of the affected Party’s nonperformance. If the period
of any previous actual nonperformance of Lilly because of Lilly force majeure
conditions plus the anticipated future period of Lilly nonperformance because of
such conditions will exceed

-36-



--------------------------------------------------------------------------------



 



    an aggregate of [***], Advancis may terminate this Manufacturing Agreement
by prior written notice to Lilly. If the period of any previous actual
nonperformance of Advancis because of Advancis force majeure conditions plus the
anticipated future period of Advancis nonperformance because of such conditions
will exceed an aggregate of [***], Lilly may terminate this Manufacturing
Agreement by prior written notice to Advancis. When such circumstances as those
contemplated herein arise, the Parties will discuss in good faith, what, if any,
modification of the terms set forth herein may be required in order to arrive at
an equitable solution.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

-37-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Manufacturing
Agreement as of the date first above written.

              ELI LILLY AND COMPANY
 
       

  By:   /s/ John C. Lechleiter

     

--------------------------------------------------------------------------------

      Printed Name: John C. Lechleiter
 
       

  Title:   Executive Vice President Pharmaceutical Operations
 
            ADVANCIS PHARMACEUTICAL
CORPORATION
 
       

  By:   /s/ Edward M. Rudnic, Ph.D.

     

--------------------------------------------------------------------------------

      Printed Name: Edward M. Rudnic, Ph.D.
 
       

  Title:   Chairman & CEO

 



--------------------------------------------------------------------------------



 



Schedule 1.17

Product List

500 mg Keflex Oral Capsules – 100 count bottle

500 mg Keflex Oral Capsules – 20 count bottle

250 mg Keflex Oral Capsules – 100 count bottle

250 mg Keflex Oral Capsules – 20 count bottle

 



--------------------------------------------------------------------------------



 



Schedule 1.20

Specifications
Specifications for KEFLEX Capsules
Pulvules PU0402 and PU 0403

The product conforms with the standards of the USP.Test

          Test

--------------------------------------------------------------------------------

  Method

--------------------------------------------------------------------------------

  Specification

--------------------------------------------------------------------------------

Identification
  HPLC (USP)
(Method Code B00741)   [***]
 
       
Potency
  HPLC (USP)
(Method Code B00741)   [***]
 
       
Uniformity of Dosage Units
  HPLC (USP)
(Method Code B00741)   [***]
 
       
Water
  Titrimetric Method USP   [***]
 
       
Dissolution
  USP Method   [***]
 
       
Physical Appearance
  Visual Examination   [***]
 
       
[***]
  [***]   [***]
 
       
[***]
  [***]   [***]
 
       
[***]
  [***]   [***]
 
       
[***]
  [***]   [***]
 
       
[***]
  [***]   [***]



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Schedule 2.2A

Price list for Products

500 mg Keflex Oral Capsules – 100 count bottle: $[***]/bottle

500 mg Keflex Oral Capsules – 20 count bottle: $[***]/bottle

250 mg Keflex Oral Capsules – 100 count bottle: $[***]/bottle

250 mg Keflex Oral Capsules – 20 count bottle: $[***]/bottle



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Schedule 2.2B

Manufacturing Sites

[***]



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





 



--------------------------------------------------------------------------------



 



Schedule 4.1

Maximum Purchase Quantities

500 mg Keflex Oral Capsules – 100 count bottle: [***] bottles

500 mg Keflex Oral Capsules – 20 count bottle: [***] bottles

250 mg Keflex Oral Capsules – 100 count bottle: [***] bottles

250 mg Keflex Oral Capsules – 20 count bottle: [***] bottles



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Schedule 4.3A

Minimum Order Quantities

500 mg Keflex Oral Capsules – 100 count bottle: [***] bottles

500 mg Keflex Oral Capsules – 20 count bottle: [***] bottles

250 mg Keflex Oral Capsules – 100 count bottle: [***] bottles

250 mg Keflex Oral Capsules – 20 count bottle: [***] bottles



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 